DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 103:
Applicant’s arguments, have been fully considered and are persuasive.  The respective rejection(s) has/have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony T. Jacobson on 9/21/2021.
The application has been amended as follows: 

1.	(Currently Amended): A method for improving the security of data in a tokenization environment, comprising: 
receiving data to be tokenized; 
accessing a first token table selected from a first set of token tables stored at a first server by querying the first server with a first single digit of the received data, the first token table associated with a first index value equal to a value of the first single digit of the received data, a second token table selected from a second set of token tables stored at a second server third token table associated with a third index value equal to a value of the third single digit of the received data, and a fourth token table selected from a fourth set of token tables stored at a fourth server by querying the fourth server with a fourth single digit of the received data, the fourth token table associated with a fourth index value equal to a value of the fourth single digit of the received data; and 
tokenizing the received data by: 
replacing, by a hardware processor, a portion of the received data with a first token mapped by the first token table to a value of the portion of the received data to produce first tokenized data; 
replacing, by the hardware processor, a portion of the first tokenized data with a second token mapped by the second token table to a value of the portion of the first tokenized data to produce second tokenized data; 
replacing, by the hardware processor, a portion of the second tokenized data with a third token mapped by the third token table to a value of the portion of the second tokenized data to produce third tokenized data; and 
replacing, by the hardware processor, a portion of the third tokenized data with a fourth token mapped by the fourth token table to a value of the portion of the third tokenized data to produce tokenized data.

8.	(Currently Amended) A tokenization system for improving the security of data in a tokenization environment, comprising: 

receiving data to be tokenized; 
accessing a first token table selected from a first set of token tables stored at a first server by querying the first server with a first single digit of the received data, the first token table associated with a first index value equal to a value of the first single digit of the received data, a second token table selected from a second set of token tables stored at a second server by querying the second server with a second single digit of the received data, the second token table associated with a second index value equal to a value of the second single digit of the received data, a third token table selected from a third set of token tables stored at a third server by querying the third server with a third single digit of the received data, the [[first]] third token table associated with a third index value equal to a value of the third single digit of the received data, and a fourth token table selected from a fourth set of token tables stored at a fourth server by querying the fourth server with a fourth single digit of the received data, the fourth token table associated with a fourth index value equal to a value of the fourth single digit of the received data; and 
tokenizing the received data by: 
replacing, by a hardware processor, a portion of the received data with a first token mapped by the first token table to a value of the portion of the received data to produce first tokenized data; 
replacing, by the hardware processor, a portion of the first tokenized data with a second token mapped by the second token table to a value of the portion of the first tokenized data to produce second tokenized data; 
replacing, by the hardware processor, a portion of the second tokenized data with a third token mapped by the third token table to a value of the portion of the second tokenized data to produce third tokenized data; and 


15. (Currently Amended) A non-transitory computer-readable storage medium storing executable computer instructions that when executed by a hardware processor perform steps for improving the security of data in a tokenization environment, comprising: 
receiving data to be tokenized; 
accessing a first token table selected from a first set of token tables stored at a first server by querying the first server with a first single digit of the received data, the first token table associated with a first index value equal to a value of the first single digit of the received data, a second token table selected from a second set of token tables stored at a second server by querying the second server with a second single digit of the received data, the second token table associated with a second index value equal to a value of the second single digit of the received data, a third token table selected from a third set of token tables stored at a third server by querying the third server with a third single digit of the received data, the [[first]] third token table associated with a third index value equal to a value of the third single digit of the received data, and a fourth token table selected from a fourth set of token tables stored at a fourth server by querying the fourth server with a fourth single digit of the received data, the fourth token table associated with a fourth index value equal to a value of the fourth single digit of the received data; and 
tokenizing the received data by: 
replacing, by a hardware processor, a portion of the received data with a first token mapped by the first token table to a value of the portion of the received data to produce first tokenized data; 

replacing, by the hardware processor, a portion of the second tokenized data with a third token mapped by the third token table to a value of the portion of the second tokenized data to produce third tokenized data; and 
replacing, by the hardware processor, a portion of the third tokenized data with a fourth token mapped by the fourth token table to a value of the portion of the third tokenized data to produce tokenized data.

Allowable Subject Matter
Claims 1-4, 6-11, 13-18, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose “by querying the [nth] server with [an nth] single digit of the received data, the [nth] token table associated with [an nth] index value equal to a value of the [nth] single digit of the received data” with respect to the first, second, third, and fourth servers, single digits, and token tables in view of the claimed subject matter as a whole. As per Applicant’s arguments, while the teachings of Mattsson disclose using different token tables, they do not disclose such a selection by querying respective servers. Further, the teachings of Harper do not disclose the claimed manner of choosing token tables. Finally, the teachings of Spies do not resolve this discrepancy. 
Additionally, the prior art of record does not suggest such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751.  The examiner can normally be reached on 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.S/            Examiner, Art Unit 2432